.   .




           OFFICE OF. THE AITORNEY        GENERAL    OF TEXAS
                                 AUSTIN




               .



                                                ou,    pa   afraot Qor
                                                    thm Ime star Qoaont
                                                    40, wh6roin tbm Sol-
                                                    at we   etatear



                                          idea
                                             .th
                                               .wretlubl8lt

                            1 1a fz~fi~~cll~
                                          o lnp
                                            ~; sh
                                                ny8r eatarea
                                                     a
                            th tha              ferM l0a n-




             o ~to r na o a mt~
        lr a l                 lea M ao &verml8a ntr 8o w
                                                        to
        thid itt0o o a t8fa  the ~0~0Wfli45 ~Oti8iO8Sl
             “‘Al’tialo   ‘I-B; O*no T8h ip ‘I’3
                                              - titlm1 0to lll
        wo*, oomphto       on tit@oour8a of ac4nrtruatisa




                                                                      .
      -18 Artlole1-B bdtoatu tbrt the Rkmble
oil & ROiin1ll45OO~QUIY 8N 8irQIy Utfm    a8 @$Ut8
Of the ?OdOTd   @OVOPMMt    @ad ~?OtidOE ha8 h.M
Rd. for tha titla oi dl UtOTi818 t0 0888 ~diroot-
l~fTomth0    hMid8 orthe shf ortotho?adu8l
oorolnhat . Ii tha Bumble Oft & Bitin- Uom@amt
pWOh88ed tbe'omnt      for tbi, ~?O$Ut it 8OOQO gait.
WieO8t  fb8t the tU OR OMOZIt rOtid XiOt8ppiy On .
th.80 8hipMnto. ~~
     *Sin81 bring 8WWdO4 the eOZktlratthe Efglrbl.
                                                 611
            Oolrpr,qhno ontoPa Jl6#$Oti8tiOll8
                                            Md 8.
          ute   rontnrk  to three 88panta eaatnot-
         0th.  lOtUd OOlt8tr\lat~On Ona t0 pUTOb88. au
ipterid8  raqolrod  Zor tblroomtruetior;     'Itwould
l.- th8t in thh imtUkO0 tb8e OOat~OtOr8 l?. @Ofi
"a& .",,8r"   of tha Hmblq 011 & #~@a4 Ck~q#uy,,~~
           tUTII8&WXt8 Of the r0dO~8l oOV8TIIMnt~
tbi8 W8Oli it WOtid 8WR tb8tthe tU would QOt 8Jbply
on thi8 00m0nt.

     Vkore lo another      8iSlbilftyilIWNUWOtiOn With
tk. p-80      Of Ut8Ti8 r8Uld tk8t  18 thr OOlltTMtOT8
ai@&  pUTUh88a TU+IdX      OOaOF@tqiMtUd Of WMllt,
88d 8ld @Wile      I!I tbl8 088. Our 8810 uoui6 bo to
the N8Qpmlz opentor, who IR turR      *lot&Yair the lo-
Ullt Withlsfld,@IIT@1 8nd U8tW 8nd 8&1b        the,OOa-
tmOt0r   88   meptir   OowOtO.




                                                          c
                                                                              .A.”


                                                                          .




         “Wbwsld 8& Qtb Oi8tO
                         p a rldvirin#~a8 whetho?
We 8rUO+rclOt itI 00X ilit8rprd8tiOE  th8t the tU -PM
not 8pp1l 011 8biwt8    di?Mt   t0 th. BURbh oil'& Rofinfag
008pny er ta tho'throo   oontnotormto whorthry have
lwrded          OOutnOt        for the l8tu81
                                            eOR o t~OtlOtI~
                                                         WO mt?ril&
                              POr   lA7181Il6W rbathrt Or Mt the t4X
                             8hi&UOlit8 t0 thr rUdy4iX   rOlkOZOt@ a:#-
                                wu    tkr euaot  88 am lngmdieat
                                Of tho OoEO?&..




Jmtn?
         'P.6. h r or OAUdQOvir tI8Wt
                                    lwr d@ d l iub
    ii304-ri20d-f0040atmOt  to the.o~ttaoitbmd atd
P      r ?O&R tll~t0
                  8Rl~
                     XWOt8hi~~Td8               8thU!&O.     m
Oon00liart0d          stul       * frda 0appant in   turnwmrdoa
privatoOOnt?8Ot             t0 l OOILt~OtOr  t0 8OtP8Uy     do Qh.
               The   OOBt=@t   b0tU.M   th* COlUOlid&ti     She1
r%ti   6OEp8or ld the ~OdOd QOV8ItIMtlt&WOViAO8
th8t     the                               rm-
         t1t1. to tla Propwty and btl11Aily8
wiar ln tho brad8 of tba ?‘rdord Ooron8ut  but-
6008 not 8   1fir81lf p%WldO that tho tit10to thr
-tori818    8 +.8td
           p"         in th. TOdO&     tl4teMtit.    PlWW@
8Ayiw v&other   or aNtha    tax would 8pp1;l on 8k19-
Sallt8 t0 t&O aOEOOli68tti St-1    It -04   @OSp@Br Or
t0 the WntnotOl'8   011 thi8 pTOj@Ot.




                                                                     c
 ?%morabl~ Ooox#u 8. Shrppsri, pm                      4


         or fnsOlon8l         part therwf, of ramrat                 on wvorl         pormm                  ’
         in   thk 3trta  waufaotartn(ror grod~o~ag la *ad/or h
         porting Urnoat blto thi8 8$8ta, 8Gd who th8TUitar      $1~
         tribut.8, 801b    Or We8 thtt 89lrd it3 itltT48fofrO-X@09
         Said  tu  8hti1'8aOTUO M 8ne 18 t~lpOOd Otl ths.fint
         btX88-te     618tributlOn, mlo Or U8.; &WcWided .hM&Ver,
         ao kr 8!Uu be jMld Oxrapt011On. 8&h, 618trfbxhioa~.
         er WI.-       Tha poTsOtt liable       ZOt 881d          t8X 18 berrby ad-
         to be 8 tdlrtrlbut0r.~~
                Iaqupaah 08 tax l;&bllity                  M dtrtba lbw61                      h4u
 upon nhethor,thoRaibl8 011 and ?efLn!ag cJoagea~18,u"I r&depend-
 ent omt~o~or     with the Trdeml borbrrGeGt for ‘the~soastrmotloa
 Of a t5;LUOl. 8Gb -104tT8   PtUlt at &jtVW,   %X88,   O? OBlr 811
   Ult Of th. l?tSVOIWt6Et to? the htrn18hifI$Of PrtOThl8   8Ud 80 -
       t0 thi8 sad, thi8 ‘hp8ltM?lt, 6UbS*qUN¶t t5 PUr Orl@nr: P
 oplaloa raquaot of Nomabar I!S,1940, aowht an& rwdtsd ‘8 oopy
 of the 0oGtmct  antared tat5 betwueu ostd airtier for the                                       pm-
 m8   at determining thrlr elaot ralatlon8hip. Thfr sontnat                                           is
  Auorlbed ar “(lantnat Ho. W-N&D-480" for "'tasrgatia~
                                                      Plrnf SW-
_ Llltiw and dost-Flus-A-?ixed-Foa Cooetruotion,II0ui
 O~smtlon       Contnot      ,*   8rrd the   anterbd        into cn the          4t
 O*t& tr1940..
         ,
                The gmoral         propooltlon     that          a rtatb wq        not tax the                   I
          ot
 O~erOtltm8            8U inwtrainant Or 8aylenOy UIQby~d                   by    th4 TrbOd
 ~OTSl7iWbDtto OS-     it8 pOWOr  itIt CP$l’8tiOD 18                             ~BCOllt~~Ol"tl-
 are, *ad reQulro8 no bisOUIl8~OR b8’XY. The 1lutant qmstloa la-
 folt~ only a dotemltmtion of'whether 01 nat the Rw&blm 011 en&
 %fiiii4 c)OZ&pant 18, wrd*Z the 8fOrO8fi1d OOatrcl8t,
                                                     o5llStitUtd 8U
 rfmloy or instrtmwtsllty    Of the todmnl Oovertmaat uo a8 to
 @lOthe it,         8134 tkrXl~   With   WhO8   it OOtltTOOt8       fOT Mt4Mt   8fd OtbOT
 arterl8ls. -i$h t)rls            OOtlat~tUtiW41           Ir?iunlty fi-  8t?t8  t8XatiOll.

                It i8 a0 lOti@?        MOU88w              t0 ha OOllOITMd        d%kt         the
 P180@    wharo      the 008ant     i8 601~r8Nb            iOT    thil    OOa8t?WtiO~           job,
 Wdar tbr 11~. ot en811 hol4w thet   the revrnu~ 404 tmx wourea
 5r l 8tetr l*imot ruoIl ltt4 turitbr) eves whfokt~Lu~lre   jurir-
 ~lt,t~QG h88 beea Wd&              t0 th.    tillit& dbtU               bt 8ald      8tst@.         ?!l18
 Wutloa   ha sb een
                  r ewvd by the lruotm@at of t&r w-ad.:od Buak
 AU, Publlo 110.819, crgprw& Oetobar e 1018 and Meotive   an-
 Q8r7 1, 194i, el.lrAn8thgfcmi~rl~~ari8~1~hrritorial Irpaitimesto
                                                                     :_


                                                                  .~!
                                                                 i ,.
                                                                                         /      (
                       ’

to tbr iapoaltionof ltolao~trreaby thr various       statw.

            Tim   l
                  p r o lfid
                         oontrao‘tualpro~;aIono,   whloh,
                                                      to our
mind, oonatltute thq Hunblo 011 6 Raflnlng Coapany an Indepmd-
ut eoontnotor 81th .thmUnite4Stata of Amerloa, so ma to ba
labjeotto alLState and looa& .taxatlon, ratbe? thaae naro
agent or laatrwen~llt~   of the (lorornment aajoyina lsutanlty
fru rwh krrtlor, are polatd     out u f&w8r
           lh tiio Introduatory part of the durrlbd   tintnet,
the Buable Oil,& E*fiJlu&                     to q *theOontraot-
or',. la deaorlbad by the                     as an glnde#endoat
untm0tor* in. the rope                                 ,~
           +mltshs,   the Cotainnont deslrea 80 io+~ln the
     alO* ula to Iten the Oontrastor,llting II aa        tnir
     pondant mntraoter, ~sL~:~~laal.udi~ the plw              ror
     th e
        Ina tr ~llao iio  f
                          ,.l:*..,tho
                                 n    lna‘tllll8tisn o fth e
     m$ u ip c ea     q ), l~uIp~u18 operate a o*rtaln
               oonrtruat,
     tol~lp~ntrtorAear~jto~,?oEU~"
            Title Xl;,Artlole ,1X-A,SeitIoa 1, provide8 that8
            Vi~r Oontraotor rhall,  n th elhorte8t, ruromblo
     the,    furulrh the laber, nteriala,  tools,  rohinery,
     lqulprmt faallltlea, suppllm not furnished b7 tb
     ua7uMuc,    anb renIou,   +a6 do all thing0 neauaaq
     rOr the oo3pletIon or the following uorkt”
           in subdIrIrIena (a) and (b) ot the above ?WetiOR t, it.
18 prorlaea thab the Csntraotorah011 *Conatruet and lqui on
*aid alto, in aooordanoe with the approved drarlagr, 8p00f ffoa-
tions, rad l~tmotiotf    gro~lde4 for horou:a,a lant for tbo
maufiroturo of toluol          *all lrohitsoturr P atha en@naor-
h   0WV1@0# OOtOriag th8 aOhg&     ,pr@?8T@tiOll Ot dTOWi%O,
01~10, tpeoirimions    end rleld sn.&neerIng and aupcrvIeIoa
a@UOoary   tor the&?ioiant lxaOu%fOn and 00OrdiMtiOnOf tb
m*     to be rornlahed b the Coatnotor      rubfoot to thorpproval
Or the ~OvO~eA~.     xt ia furthor prorl~rd that *tbo eontnotor
'ml    ObtaInUl AwOOUX-Y iiOW00#,      iwma    and a pmala    rIQR
lu 10001, akte aad idOts      ltborltlra,    if obte fnabler"
          The     cmtraotor   la herobt authorlard to 40 all
    thUga   neourary  or oonnniont In md       about thr eon-
    rtruetion  and equipmeat of the
    If, lmludlmg      tAo employmat
    p a r eolu a g
                 r r gtaa d
                          th aa o r honamlu
                                    k        (
    ltrbjeot to the oontral sf lrad oonatltafr rplo7@u
    of the Oootnotor of Ltr rubaoatnotOn;) *n&ho IO-
    qalsltion aad supply of 811 neaiaa y metorieL8.     lh*
    l0ntn0ti8g    orrhr    m7 nqbh0 ,the 0atfnotor   to
    4ioJaa fmm the nork luoh rrployou as the Contnot-
    ing Oftloer     doem    inoongetoat, or whose onplomaat      he
    4e0asnot to be In timpoblio Intonat, lubJootto
    lp oal by the Gontrdotor in aooonlanoa with Artlolr
    VI!-M of Title VII bereel for 2mIaetatemnt ai any.
    lu o h
         ia g & o y e e r u
          fit10 TIT,Art1010 W-F1        o.qnoeru!ihJ”~~~buro~t         for
Contnotor~a YSxpendltorea,*pro* doe 00 r




     ftua,   to   ritt
          *(a)     All leb!m or iadarf~~m l * * tolls, maohlnar7,
     lqulpamt,     deslgnr, plans, luppllea, *eniris,+ l l.*


          u(J)     Pracdm     on luob   bonds a#   Imuanu   pol-
    10100 l b tbo contnotl    orrhr     MY  np~ir41  th0
    oort at eU publls Uab“p lit7 ooplo I'# Ueblllty,
    worhaan*a oorpeaaation,  fldlt7,     irro, theft, burg-
    lary *a4 other Inaorraae that   the  Qnatnetln6  Offieor
    nay l)proto as ruaonebly   neaaa8ary tor the protootloa
    of tbo Conttnatcm




                                                                   c
sonorable Oeorgo PI. Weppard,        pago T




        a(+) Payaanta rdo by the Uontreotor under the
        looial seourltybet (omplo~w"a eontrlbotion) end
            lp lloablr St&e or loeel taxor fWa, or ehar(lu
      .x   ah tho dontraotor8ay b0.reqolrJ oa aooount0r
        thla'eontraot to pay a or for say plant, oqqalpamt,
        proouo); organl~tIon m8tuial0, auppllea,      pOraoaue1,
         ~mdk;   ma llaenao La;     and lr approwd ia writin
      ‘&   e#ranoo by the Coamotlag    Offirer, r6yaltloa    oa
        patentr uaod, Inaloding thoaq ownedby the Contr*otor.*

               Tlt1a Iv, Art1010 n-r, sootIom’4,        prorldul:
               04. tie Qontr8otorshall,        to the extentof
       18s lblllty take all aaeh and trade 4laootrata
       robetow, 01fowanoea arOdit# aalra~e, oomalla fona
       and dlrwt. bonItloO~Ioas       l
                                  nb ahen unable to 8 Uco
       la r 0m gor0,6uoh bwd0,     it  th d lpe0a9817aott-
       ty the Contreet~   OfYlarr to that  effqet and the
       rwaaon tJwe+sr.   b dot8nfniag th olotaO1.net
       008% 6r art10100 md rst*rIalr of every   kind,n-
       qulrd     tar tkr pwporo    0r this    oontnot,them
       shag1 bo d&gOted from thr pose ooat thoroaf all
       oaah and .trOdo Qlioounta, robetea, allowenoo, mad-
       lt8, l01v0g0, oomm.laaloaalAd alrOot b0airloatioo8
       whioh harr \ooruad to ths bmerlt   0r tbo Contq4tor.w

(Oar Note, lo deduatlon of taxes aentlonod  hare in arrlging at
net relmburaable oar: of rterlela, bat rather the lxprraa Oa-
arrrptlonb the uoverrursnt of auoh taxes oa matorlala,by Zoo-
tioa I, (1 I , o r Ar tso le
                           n-A,nut lborr q*trdi)
               title m,    Arti&    VII-r,    aootloa   1, prwldea:
               *The   Contnetorhereby l@wa         that if uIl1.1
               "(a) ProrareW       tharcftema1ntd.n l-h bonds
        aud lamuransa In auoh forma ln auoh ruabntr and ior
        luoh periods of tlao aa the QontraetIn(l Ottioermay
        8pprwe or require.
              * fb) Prwun    all wouaary   nrritr uid lioonaoa~
        oba and abide by all lpplleablo   Pma8 net~latlonr,
        0x4 i:
             nanoaa 0~4 other rul4~ or tha w4trd statu 0r
        herlo*, 0r the mato, Terrlter7 or iob-alrldon
        theroofwheroln the uork la donr, or of any Other
        4ul7 aomtitute& pub110 authOrItye
                                                                                                                        .-
                                                                                                                                 .I81




                 “((I) mu*   this protlsloM 18 wdrea                                         in wrltia#
            by tha Contmotiry Offlew reduoe to writ1
            OODtlrOt ia -888 Ot 'hro#hoaaand DOllan
            Rsdo by tt rot the pargear    or               the work    Eor8Md.r    rot
            80ITls88, r88?1818,  ~ruppll.8                   wohln4lry   or 0 UlpRut,
            or r0r the MO ‘8herufj fnsd                      8herdn    a pm 4 don
            th ar t
                  o ih
                     00-0  ir8l    rsf#abl8                   to,tko             tlo t8r s~
                                                                                          m&
                                                                                           nt)
                                                                                             a                               ;
            mll auohoontnotain its                  own name aad                  not        bln4 OT
            yg~g~.8ho                Gmorsment or tkr Q?ntnotly                                           O#$-               ;

                                                        8aa @neti   proridon    awla84 te :~
     the                                                     withrrioroM8    te#IO la n88r u8~
     tlon of *margo~oy Pf8a8         raa                          *rider     Tltlr           VI        et t&a Oga-
     trsot, we rind tk8 rollow~                 prorl8loB8              00nt41noa                 l8     ApJwnalr  A,
     Inoorporsted .thrroia
                         8~ -ntrrenr*r~                                                      ~3.
                  'The nnal 6088 Qutlflorte                           or 8n dnondnuit'
1,          theroot or ml    lddlthml   llnal Wet  g lrtlfb&o
              roriad ror in Art1010 VI4 Of Tit10   R hemof 8hall
           .f rA8lnd0,the follawfstg608ts and ~0xp8m08 lMurraa
            br the Oontmotor la the oonstruotlonor aoauS8ltloa
            o flaeh farilitlua
                   *(a)   Ai1 labor aa katorlelm, tools, wahitio~,
            oqai rent, derlgnr     pluw, ~poo~tloatiaar,8 pUe8,
            sorvP 008, power,8c osq hrol, an& utor ropplY 88 noo-
            lssa r    for lltbrr trnparuryor prmmnant use for tha
            boruti t or th@mOrh
                  we**,
                  w(J)    Payimntr    smdo        by     tko Contnotor                       War          the
            Baeial soeurity Aot           uploy8r~8               ooYJtribldioA)
            8ppllubh      StOte at Lo01 8sxaS) iO.8, or oha
            th8 Contr8ot.W nay       bo     ‘roqalred            en    Hoolrnt          of
            horoot to pay on or       for        w        iant,         *q&But,                   prooh88,
            0  anl8atloa utrrlala                *up      ios,         personnol,~                pornit
            83   llooamo #.a‘, and top1                  im on          pafonts              rud, la-
            aludi8g tho88 emed br tha Oomtraotor.*
                  Uhdor   the   lontentlon of the Bumble Ol,lrad R8flaln@
     OOR~~       utd ltr rarioar rubaontnotqn      that tbr @born drrorlbd
                                                                               182



oontract   sanotltutbs   tbo Coepemy 8 mar0 purohaaiag agod          for tha
rlnltrdstat08 novarrzaentrather than (La~B@+psndmt eOntrWtar,
our lttdntion Is direotid to Art1014 VII-8 of Title VfX, prorldlng
a8 railomr
            "Toa title to all wrk,      c~plctcd    or in ttlc ClwsL
     of coa3traetioa     un4br Title XI ohall be in the      Cmcrumc?nt.
     LlJcewfso,u-nocrdelivery at the sit8 of l..h*
                                                 w9rk 3r st an
     appr~rbtlittonPe alto 6nC upon frnpeotfm aa soae?trnoa
     in nltfa? by thb contrsotingoffher, wtlo to l;1 ma-
     terlrls (6YCOept prim lUp aaththa auppliik8and by-pro&ok
    ‘to be ratnrM4 to Contnotor    t5 rofhwwvl, teals, ue4olilnam,
     eqtsfpent and ruppli80, tar kioh the Co ntmo to      lhmil.
                                                            r be
               to be relrbursid under Title IV *ball rr8t
     cltt,.Ctlo#                                             ia
     the Qoverr~~nt e Th411eprortslons aa to title b&z18 vet&e4
     In tho Ooreinmsnt &all not aperat* ti,rsliere.the Coatruot-
     or fro01 my ftutleeimposed aadsr ths trmr   of this OOntraot.w
            1% is our opfnlon that tba abow-qaototl titlb-takinr
lrrsrrgcwnt ttocenot eharq;ethe fundaacntal rrlatfon b&men        the
mrtics at i.n!?cym3ontomkSw,or-Snd b*Alder, establlrhe4 by
the fsrrqlnr ~z-wi~lm~~ ra.3fert-utesof the Cantract. iIntbe
oortrary, tda very rs4tur6, relfad U-XIIby chc C~xmaotOr to
ooagtltntqi It a Faderal At4ncy or ini;truzentallt,p    30 as t3 65-
oaga taxation by the ?tstc, my, &AXTto cur a'nd 6~40, furnish
an lrgrzwnt thr:tsuoh rgenoy sas not arwfcd by the other pro-
VfSfOBS of the dontraot; bemuse If the Rmble 011 C.I!a?in~~
-rwg       yJ B under all the obli@tt!ono ar.6 protlsioar of the
           erlnotrwd toa;Othcr,.mersly  nr.rgtnt of tke !hftsd
.ztttas,t!?eo r2uld it n3t bc a rutils an3 mwllG~,less ~~4rttars
to prc~vl4ethqt title to the mrk w3sr c nrtrwtlon hml mater-
ials eoine into the job, sMald voat lo the "orefnment7 Ii
the rslntionchlp contnnded    for by tba Euruble911 an4 ??ellnin((
Csap?lnyerfstrr, th43 title   to ruc!~property imd mwtcrial
rocld ‘ m4er   cst?Ibli?bcd griaafp~.es 0r ‘the laa of &genoy, be
vested In the lmited Ptstbs, as yrfndpal,       without any contrast-
~a 1provlslono    to ta b lrfe0t, an4    nttkut    title   ever p4srlag
to or rsetln~ in said Cmtraetor.
          war6over, 1n conosation with this :ltlo~msolng taaturo
of f!m Coatmet, ~4 s~ralfiod1~      .)of.~t
                                          to tbot psorlstan thereof
aiov4 r,aote4,that   “these grovlslo~s oato title beins rmteb
in the Oovernnmt    ahall not opcrata to rsllcve the ooatrcretar
rram any ctatftts Im~aasd under thr tarn3 :>f tulle emtraat.w
Those duties are aeasaoarily those lapose13 upan the Cc.ntradDP,
                         80 a0r1gJlat04 by
u ~lna*poad*ntoOntraoto?',*                               tllo pwtl80,
te lonatruot the plant la quortlon in uoordanoo with the toma
of the bontraot,Oomo of whhb hare boon montlosod. As an Illur-
tntion Or thb,    r*     point
                          to th0 ?oqui?Mont   thdt th0 Cont~oto?
8u8t a??8860 fo? *publSa li@bilItJ @4~10~0?*8   lirhIl$ty, rorka.11'8
rorpm8aIoa,    In8tlrano~,’
                          ate., wk ioh Is faconsfrtont rfth the
thra?ythat the~ont?wto?ho?@ la a aero agent for tho Waite4
stnt.8,
           .
             The b&t*?   rrplma~tlon of the title-t&Ily            provldoa
looam   to bo that it -8    lnrorted    ln'tho    Coatraot   br   tho Oo~orn-
lun% In an offort to dniriso  rubotintlml I~uruoo   aostr
th?a m&
     Itslam~tlon                   OS lo88 of lua h
                           of tha riJ:            wtorlrls.
Thr ?iSOi 1. .Ot iU3B~i~8WUlOO Of OOVO?S8ont9r0 q?tr Ir roll
lrt&ah&      Klthout thir wrangMont    nhenby tPtla rould root
In the Ooromtentrt thr tlmopouoorlon of tho wtulalo parrod
iron the 8ellor to the Contraoto?, la?go Inra?anea rha?gu ~wooll
k   ?OhbU?Ubh     t0 the COcltSaOtO?U           #St   Of tb0 WetO    Of 8t1rO?i&
         r rthlbok8tatd      ~rorid088   or thO aontmt   lloa(l
Withothon t00 npII?ou8t0 PentlOa, erkbllsb thb ~018tf onrhip
of tho pr?tlo8thereto  81 thatof lndegondaat oontrria)arl8(1
owner (and la our oplnlan they do), tbon It folla,  under tk                       “~
680181t.o*ae of Trlnltyr8xm      oonat?ootIon       Comprny v8, wor~ean,
891 0.8. 446, 54 Sup. Ct. 4669,Ta L.M.            918, tbrt the soi148-
o?I~Iutory    uaent  tax lotlo br Art1010 Tool?(4lOa),Va’mn’r
&motet&     Rovlaod tXri1 Statutes of ~~~8, apan the 1.0~0 8tm
QIPbnt Corgorutlon, 88 418t?ibutoP   under statutory 4dlnI~tl.
upon the 881~~of oement by it to ?‘?mRuablo Oil & Rdin
*v,    l8 minaept~nasst ooatraator, or rought to b0,
be &n unoooJtItutlona1 burden upon the mltrb 3tato8 Or Amerioa
or an l@lOl or lnstruaentallty thereor, OTon tberrgh trm 8laouJa3
of suob tax booemo a part of the oonrtcuetlon oort rnd a8 pamso
on to tho Corernnent bf the ContSaotor ls mrrlatwsablo Item of
thr net aomt af material going Into thr job. TM8 O*@O iarol~od
the Irpoaltloa  of a state lrolm tar on gaaelln oonsamod b y l
Ooatnoforrlth the t?r&tedStaten fe? the oonstxaotIorrat 1or.u
On the Ylaslppl Rlror, and 'the oowt held:
             Vt.m ?oua? grsntodby the 0O8iLlQ?UO
                                               ol*ru~
        I8 undoubtedly b?cud lough to lnelade roest?+w-
        tiOI&Md IMiXit8WUUbOOi 18VOH in aid O? B8ViU~tiOn
        of t&a YIr~lrsIppl Rim? an4 to authorlao tbo per-
        iO?MCM Oi the nO?k diTUtlr by.+JOtOSLUSMt   OffiOO?#




                                                                         .
       and omployur Or pu?mant to smtnotr                   rud a8 thora
       lwdo u to r p p r na nt.
                              The leftor motbod uu  oboron
       and the nlldltf of tbo ohrllm      tar is to be tut-
       ml da tb4t 8~18. xt 18 not 18     UpOa tb0 Ob0iaO Of
       wane, the wkln:r: or the ooatraotr, the ooatraotm
       tba&8olrrs, or Sn7 t?marUtion                to whiobtho fo&oZrl
       ~ronrrunt la a prt;l or in rhloh lt 1~ Imadletely
       O? (L1?@&1y 00lloo?nod.!torla the emotion 1816
       or   ~r~&-oat apan the Want@ @‘OS0 OS not, ?eOeir.d
       by   the oont?motor* m  9nott0n In rbapoet0r itr
       ?&&ion           to tbo   Wlo?al   pndo*w         la *holly aallkr




               6UbSeqUMtl~‘,        18 t&o oUO      Of tUne8 te Dravo, i%atl’aOtiU6
wway          SOL 0.8, 154, 80 8*
                                808, 62 L.lM. 165, the suprw
                                          et.
Court 08 the vnltad Btatu want WWI fwtho? In ?artrltta& tho
bOt?ln* of irpl:ulgovww~t~l                      fmwnlty f?o8 stat8 ore180 taxer
br aoldl         that     an oeoupatloa kr, n&rn?or¶ by (rorr Inrose, IrL
~~im.&be?t                   -8Od     bya       *tat0 sipiur
                                                          8 OOntJrOt4SrItatho



                                                                                 c
                                                                                                     185




 unit.& status, as lay14 l direst burdoatoa tbe~W&oml Oovar~-~~---
 mrnt,  sun though tbr lrpssItfon,of tho fax may lso?ssso ‘t&r
 sort to the gorr-t     of the mu4c oontraote4 to k bono. Tha
 .a‘.‘ 0s Fsshsndlo~OIl mmpsny I. nisslsrl $d,,MI V*S* 810, 'Ia
 Il.I& WT, 48 s. ct.   45lt rsdlsa-Uotonyo
 stator. ws V* 8. TO 75 L. rd.. 1ew    51 s.m.
 1. ToxBg eoBipan’ re$ u. 8. set                 so h.       lass,     56   8 l   ( I t.   a .lt,

 ssaally roftrrred'to by the Csq&sll.?    6ssaral of the Vslksd
 dtatw  In hIo 6@8iSiO1~ with rupeot   to  the lulurlon   of &ate
 lxoIno tma* la oaBneotlon with stadard goramBwBt       ooBtnok,
 WO?O by tb@ dw18iOB   la this 0880 SWa?Sxy lirStS6, If SSt dIS-
 twYihhO&         OUt    Of   lSiStUIOO.

           %ut,It ry br polatsd oat the6 thr ooatnat  Isrolv&'In
 the Instantinqolrylo ol t&o ty l doolgrsted le a *ooot pltu*
 lontraot *ihI t&r ooetnet lnro Pvod In raob of tho tn0 Saprsmo
 Omrt aooIrIono ~~OOUSSS~          @bow, lp p ea nto hmvobeon ubnt Is termad
 l  *lump lsm Ouat?sot," that        I‘ to say l ooatnrt          lot spsn aonpat-
 :tlto bidding far a stated lud flxd           1-p aamp rhloh il0s.UIs-
 Oh40 not only the sort of lsbo? and mato?lal8, but the profit of
 the eontrao?,oor,and rlthout sn dIvl&n of tho p?sfIt ~?QB ths
 lQ.t of the Job.        It Is on? 03 Inion t&at~tbln6iatfBOtiOn door
 not due07        OS ISIS    tb0 atm0rity     of tha oltsd oauo ma that
 ia ~tO?minin~       *ether the 8tatUS Of aa iBd8pOIIdOIltOOBt~OtO?
 I8 Or8ato4     by t&o lnrtrumant, It maker no diffO?oSSs rhotha? the
 a~t?Mt       i8 8 *lump ‘w     oontmot*   01, l ro-ealhd        *OOd   plUSa 041L-
 *not.      Thin oonoloslon 1s nupportad by tha follswIng oaso8 Ia-
 mlr:e      *808t   plus- oont?8ato but nmartbalur            boldIn th t l
 Qb ta 8 of ln6apendmt oontnoto? w-q tbnby               o r o a t&   lQr68n  Ye
 mtb,     139 yssa. bso 8s 9.x. 101 xh$tsry Sta?rstto & 00. v.
 -mrke,        198 111. l+T 50 8.f. i!         "arlton v',l'ound?yurd Ita-
 l~-+r o a a coot‘        .104 Xloh 148       58 Il.*.816] Beuaann v* out
 u:O        181   wig. !I&        %+d ti. ;. %#f        J. a. ~C?8?’        6ll@~OO?~               do.
 .* dte   Uoal Poner’co  5s '(8 14s c?oun a1ty LSQJO t* Imdtm-
 *fl*l Aooidwt CO58&&l,    51 P ia) 1t8; AllaIl'I*Bspubllo !kIlk-
 %I co., a4 8.W. (&I) 805.
         X8 tbo lau of Carlton                    ~8.    Foundry md KaohiIu hro-
              lt l
 ‘ut8o c #o uly,  l, eupn , wo                   rind the lblloring          pe*Inent
 ‘~trwat,

                 *& * + Fo aa' taiso'JadloIal
                                       .    -   nstloe eat                  tho
,A.,    mqsmsnt            of psylng sOotc plur a perossu
        Wtraot           DSIOOfor-a rom~lotod Job,
        htor, ad I8 a o o o BIa 6
                                l 001               1 0p6
                                                        *
        ,oatnator6 :B #1 80O  *l:l lW@                ‘08W
        fdO?81          #OV8?BWEt     h8   let   6OSt~OtO
                                                                     \
                                                                                           <
                                                                                     .-.
                                                                                           186


     imionb1.s aeorge II. bhepprd,            pago      1S


           th,         0flIIOWUO
             l~a Qitth 0 S.W. 0r ~n0~ ONth i0
           D-4        me    t+hnge 18 0~0~ iath0~thhod               0r0wtpebg
                     nt.IO M ohmngo in th e
           p a y m ethsro                 relatloa                         Ot the
           ~rtloo from that whioh oxloto where tho pwment Is
           l ltmp Bar. PhOMWU      Or058DUthgpq80d~t rOr
           the oorplrto~ joblir not eo8trellIng; 4 ohawe In
           thi8~?OgUit      aOr0   !lOt   OOlWUt        W    :ndOjMAdOtXtO,-HLtmO-
           to? &to lnmploye,              either   at       oomm   lmw or wIthin
           the Bualng       or the lo t.9
!               Tk enme h o g e no nl lla8ou of aeoo~pluw          ooatreets.
     08s olur Ia geyaadly kwwa •~ aooot-plw-4-pe~ua~ge~              eoatreot8,
j.   mhorola the rw or Dtotit 0r tho lontr0ot0ris made dODOlld8Bt         apoa
     the ooot 02 the work u&d Is l fire6 porouityo thrreori aatl tho
     other la mm     as maoot-pluo-a41trd-~oe~ ooat~oto whrnla           the
     oaatnotor~~ 00 aaution IO not arrmtd           by nrlatfonr    In tke ooot
     or thq job, but Y s in l fixad amunt~ alter& oaly by ehutgeo la
     tk o lo 0 0r th0 work. The aontnot        ondo? lonoSUwatIon here Is
     oi the Prttor type, rhilo tho 0100s oltd IaeeU~atolf above Involved
     the ronurtrpo    5r aOOtit-phU" oontlaot.      But II0do llotbelieve    that
     tho metboa of mapotlag tho omtraot4Wr         oomp8no8tIon m&or %oot-
     Pouo* oontraeto has en bearing whatooeror In dotetinlng whether.
     each lontnotor   lo an Iadopwulwitomtnrter        dor     the otbu term
     l4 obli~tlom 0r thr oontnot.
                               aotbority we bnr rod     upoa t.ke.typo or womb
                              olvd h@n    th*t lo, tho *OOOt~D~t10~~riI~-r6ea
                               oae laoldlng thr provIsIon, horela&ovo dir-
                              8mge or title ta the Unite6 Stat88 to meterfrla
                              oatnotor, lo the owe 0r stemlard 011 a0mpnttyto.
                              . US, &eel&e& be@eMar t0 LoI0 br the Suprao
                               we qwte rr0srthe o~no~rrfag ogfatoa 0r astfoo
                             wlthdnua only IO order that   prrtlaent ra0t0 mar
     Wur       wdoh      are not atoted Is the rain opfaion or the roartt
                   “In thlr onoo tho ooatnoton en not to meho
           l   ltnt.d  lulla ithe rontnot   uo ulltto ia 5ludo
                                                             tlzoir
           prorite    u wall u t&d.? outpat 05 that rush profits
           ry ooter state ta~eo pala by the8 oa puahaau or
               wlino wed an&or th elo ntno tr la la hitivha
                            Co. Y* Oroojann, 891 Do go 46b l4 0ImIlmr
           uoeo;      but   the eontmOter@ IWO arm WI rooo
           the rstwl        wt most leu all dioaountr 4ta., or al
           r$erial ena 811 labor employed under tho aeatraota (ox-
           lpt ltnte4 oontral otCioe rxponrer, @to., oi the OOQ-
           tn0t0n) *pi~-did-ru        u0m     to* l 0t~w lm tar
       theirtl-•,lxperleaoo,      ba8Inuo loaneotIoao, roopoaol-
       blllty, IOnIOO8~eta. eta., ia the perf5rMnOe 5f
       the eontnoto. Thi mai” oi mater181 ln this 0880 are
       In off-t     n4e to thr oootnoto?a  for tho UnItoUstotoa,
       delivery being aode a tth r .4 R l Wul.
                                           lr ltntlo nof tho
       United    Jtateo ana title puoeo to tho WnltedStetu
     . nantie gesoliao IO oonsume4 la Ito uoo ror the Ualted
                . The kr io pold by the baler   and l~eolfloelly
       ~ooe4 on to tke eonswer.w
         Mid8ItIonell~,It ry bo polatod out that like thr
ooatraotbefore uo, the ooatreot befose the oou?t in tklo ume
lo   nta lnr dln agreemoat      oa the p&rt           Or   the     WverMuit         to   roImburo8
the   Contra&or    to?    011   oat-of-peelot              lxpenndltoroo
                                                                       of the oontnot-
or r0r matorinlo,        Ine2uUlag      stat0        or    loaal    taxoo.

             'Tha OOWt        held that the tax            *all4 aLIdooxt#titutiOti
             the tax 80tm ultimately
aotuIthoteadIng                    rarioa                                     the   mauni
Iloverauat, rinse the ooatnotore did not perron anr getermeakl
fI$egtM      .theburden 50 the hderal OOyImemt uao OoROOqWutial
              .

             It IO not alear frvm the langubgo 0r the oplvloa in
hi8     onoe rhothor tho tar was aph,:ldsolily tiponthe theory thd
the oontnotor was aa lndependoatdontaetor -ratherthan 8n a goat
or the dorernaent        5r    upon     the ground       thattheaoverameat,br the
lxprrro ummptioo          ln tho eontraet,             0r stat0 and looal tax00 00 aa
it@8 of rdmburoeablo            oosts     to   the    oontnotor,waited  its OOa&I-
tatIonol
       iortlaitym8              Bat upon althor or both Oi each
                                 t6xatloa.
*hurIoo, we oonolderthis oaoe to be 'OR 111~foam” with the sit-
uation hero prerenteQ. me eontrolling raoto oppoarto be Identl-
lal 8ad betk tborleo upon wbloh l stats trx levy ~I%Ybo aoartitutloa
lll.rwrtaiaea are protont, via., (1) the oommodlty won rhlob
the tar 18 levied 10 8014               to 4z4 iadepondeat 0.9ntzaotor rather thna
ln agenor or the Covunaent or, (8) dtemrtel7,       it tho oontraot
hero does not oreate the statrio or Iadopendontoontraotor, never-
tbelooo tho doveraeat has.ripreoo2~ lived Its impliedOon8fltfttlOn-
ll lmmmit~  from &ate   toutlsa on the raoo ai l oontraot,uooute9
m¶er ln mblin8     l0t 0r Coagrodo (Aot 0r fttly 8, 1940, pablioRo.
MS8 76th aoll(lre80) whleh              aore   not    prOYlt2e oXWptiOR             Irma otet0 md
loul kntloa.
         In this oomeotion an4 lo ia&IortIte 0r the Intent 0r
@04pmo It night   bo palate6out thatlIai&r aotoauthorlrlag
th-0 a e g e tlr l
                 kmtnota
                    d     ror.tho llationalDefonoe (hbllo Ro.
a,     96&k Ooagnar      a~4 ?ablIo He. BB8, Tbth Oo~noo~                           -or0 iImllY      ..
Ito~~nblo aborgo 8. ahepp8H, p4g 15


*Me6    dthout    My pSOti8iOB   bxb8ptin8     mob    sontr8etor8 fmm
#fate ~6 looal taxe8, althou& rueh UbaptfOB rlease8 rppm?od
$a thb bill upon introdartloaor by amendaent, but ner:,
                                                      rtrfabra,
(a0Bgr8dow Rebord, Jaao 4, 1940, p4p 11,401.)         .
            In View ot th e solOB8ide~tiOMlBd l othoritlrr,WO ad-
rim yea   th8t    any proood to or11 upon the LOBO atar hmoat
                 yea
corporrtloa for yaont ot the tax l oaroiq tmlader  Artlole 0047
!a    Vernon’& iinotetb6 Revlrod CM11 cttatutor   oa thr sale ot
      by it to the Rumble Oil.& Rbtlningtkay~~~~,,  l8 bl6bpendbBt
roW?aotor rlth tho mlted s+6em ot Amorlo~,or to uky of ltr
8mbaontraotora ia tho ooa8t~otloaot the e080ribd pro bbt. It
tollom8 tram thir, wIthoat tarthbr diroarbloa, thbt 8ald tar is
likadao oolleotiblo umter tho throbdimtioot*otaal 8ltaatione
doaoribti in the qtwt.6lbttbr  to -Joatnta tha bB0 Sk? d-
abrporatiolt.



                                        Youn    may     truly
                                   ArnRKKY     OEWRAL    01 TExhe       ,